Citation Nr: 1745812	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to payment of non-service-connected pension benefits and special monthly pension benefits based on the need for aid and attendance for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 1945.  He died in February 2010.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, on behalf of the RO in Houston, Texas.

In June 2017, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if any action is required.


REMAND

In a May 2009 rating decision, the Veteran was granted non-service-connected pension benefits and special monthly pension benefits based on the need for aid and attendance, both effective January 30, 2009.  

In the May 2009 rating decision, the RO also proposed to find the Veteran incompetent to handle the disbursement of funds, which was effectuated in August 2009.  The evidence of record, after this determination, is negative for documentation as to the appointment of a fiduciary for the Veteran.  Further, there is no documentation as to whether any of the benefits granted to the Veteran in the May 2009 rating decision, were ever paid to the Veteran or an appointed fiduciary.

VA received notice that the Veteran died in February 2010.  The Appellant submitted a claim in May 2010 for any accrued benefits due to the Veteran, but were as yet unpaid.  The Appellant is asserting entitlement to accrued benefits on the basis of reimbursement for the expenses she bore for the Veteran's last sickness or burial.  In support of her claim, she submitted a "Register Report" that purports to show that she paid for expenses consequent to the Veteran's last sickness and/or burial dating between January 15, 2009 and March 2, 2010.  However, this report included no personally identifying information to show that the expenses paid were paid by the Appellant.  Based on the above, the Board finds that a remand is warranted in for further development.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether a fiduciary was appointed following the August 2009 determination that the Veteran was incompetent to handle the disbursement of funds.  

2.  Undertake an audit of any VA benefits paid to the Veteran and/or, if one was appointed, paid to a fiduciary since January 30, 2009.

3.  Contact the Appellant in order to obtain all receipts she has relative to last sickness and/or burial expenses of the Veteran.  Specifically, the Appellant must be asked for documentation that identifies her as the individual who bore those expenses.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, re-adjudicated the claim.  If any benefit remains denied, provide a supplemental statement of the case must to the Appellant.  After she has had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


